Title: Baron von Thulemeier to John Adams, 14 March 1784
From: Thulemeier, Friedrich Wilhelm, Baron von
To: Adams, John


        
          Monsieur,
          a la Haye le 14. Mars 1784.
        
        Lê Roi desirant donner au Traité de Commerce a conclure entre S. M. et les Etats Unis de l’Amérique toute la consistance possible, adopte bien volontiers, Monsieur, Vôtre idée, de prendre pour modèle celui qui a été negocié avec la Suède, et d’introduire ensuite les changemens, qu’une différence de circonstances, et de position pourroient rendre necessaires. Une Copie mème du Traité m’a été demandée, mais comme je n’en ai aucune a ma disposition, je prends la liberté de recourrir a Vous; Monsieur, pour Vous prier de me l’accorder. Si je l’obtiens dans le courrant de la journée de demain je pourrai encore en faire usage par la poste de Mardi, qui part comme il Vous sera peutètre connû avant Midi.
        J’ai l’honneur d’ètre avec la Considération la plûs distinguée / Monsieur, / Votre très humble et très obéissant Serviteur
        
          Thulemeier
        
        
          P.S. Si le Traité de Commerce avec la Suède n’existe pas imprimée, je ferai copier instamment celui qui Vous m’enverrés, et j’aurai l’honneur de Vous renvoier, Monsieur, l’original.
        
       
        TRANSLATION
        
          Sir
          The Hague, 14 March 1784
        
        The king, desiring to give all possible consistency to the treaty of commerce to be concluded between His Majesty and the United States of America, willingly adopts your idea, sir, of using as a model the one negotiated with Sweden, and to introduce afterwards the changes that different circumstances and positions could render necessary. An actual copy of the treaty has been requested of me, but as I do not have one at my disposal, I am taking the liberty of appealing to you, sir, to beseech you to grant me one. If I receive it sometime tomorrow I will be able to send it on by Tuesday’s post, which leaves, as you may know, before noon.
        I have the honor of being with the greatest esteem, sir, your very humble and very obedient servant
        
          Thulemeier
        
        
        
          P.S. If the treaty of commerce with Sweden does not exist in printed form, I will instantly have copied the one that you send me, and I will then have the honor of sending back to you, sir, the original.
        
      